An unpublished opinion of the North Carolina Court of Appeals does not constitute
controlling legal authority. Citation is disfavored, but may be permitted in accordance
with the provisions of Rule 30(e)(3) of the North Carolina Rules of Appellate Procedure.



                                NO. COA14-95
                       NORTH CAROLINA COURT OF APPEALS

                               Filed:     1 July 2014


IN THE MATTER OF:

      K.T.                                    Onslow County
      C.M.                                    Nos. 13 JA 153-54




      Appeal by respondent-mother from order entered 22 October

2013 by Judge Sarah C. Seaton in Onslow County District Court.

Heard in the Court of Appeals 16 June 2014.


      Lorna I. Welch for petitioner-appellee                        Onslow    County
      Department of Social Services.

      Hunt Law Group, P.C., by James A. Hunt, for respondent-
      appellant mother.

      Nelson Mullins Riley & Scarborough LLP, by Stephen Martin,
      for Guardian ad Litem.


      MARTIN, Chief Judge.


      Respondent-mother          appeals      from      the     trial        court’s

adjudication and disposition order.               Mother argues that two of

the   trial    court’s     findings     of    fact    are     not    supported    by

sufficient evidence, the findings of fact do not support its

conclusion that the juveniles were dependent, and she did not
                                      -2-
receive    sufficient    notice   that      the   hearing   was   a   permanency

planning hearing.       We affirm.

       On 31 May 2013, the Onslow County Department of Social

Services (“DSS”) received a report that five-year-old K.T. had

been found unsupervised at an elementary school at about 9:00

p.m.      When a social worker investigated the home where K.T.

lived with mother, mother’s boyfriend, and three-year-old C.M.,

she discovered numerous safety issues, including knives within

easy reach of the children, moldy food, and clothing all over

the floor.      Mother was also under the influence of sleeping

pills.

       The social worker found that K.T.’s bedroom door had been

locked from the outside, and K.T. had broken a window to get out

of the room.    Mother blamed K.T. for the incident, and told the

social worker that K.T. had “gotten out of the house again”

while mother was sleeping.           C.M. was not present at the house

when the social worker arrived to investigate, because mother’s

boyfriend had fled with the juvenile.                 K.T. told the social

worker that mother had struck her in the past, including with a

belt, and she had overheard mother’s boyfriend striking mother.

The juveniles were removed from mother’s custody and initially

placed in a kinship placement            identified by       mother, but the

placement family told the social worker they planned to move out
                                           -3-
of the State soon and could not be a long-term home for the

juveniles.      The juveniles were then placed in nonsecure custody.

      On   5   June   2013,       DSS   filed    petitions   alleging     that   the

juveniles were neglected and dependent.                  The matter came on for

an adjudication and disposition hearing on 22 August 2013.                       On

22 October 2013, the trial court entered an adjudication and

disposition      order       in    which    it    adjudicated     the     juveniles

neglected and dependent and ordered C.M. to be placed in the

custody of A.M., his father, and K.T. to remain in DSS custody.

The trial court set permanent plans of reunification for K.T.

and   custody    with    a    relative     for    C.M.     The   order,   however,

terminated the juvenile court’s jurisdiction over C.M.’s case.

Mother appeals.

                         _________________________

      When we review an adjudication order, we must determine

“(1) whether the findings of fact are supported by ‘clear and

convincing evidence,’ and (2) whether the legal conclusions are

supported by the findings of fact.”                 In re Gleisner, 141 N.C.

App. 475, 480, 539 S.E.2d 362, 365 (2000) (citation omitted).

“Findings of fact supported by competent evidence are binding on

appeal even though there may be evidence to the contrary.”                       In

re S.R.G., 195 N.C. App. 79, 83, 671 S.E.2d 47, 50, appeal after

remand, 200 N.C. App. 594, 684 S.E.2d 902 (2009).
                                             -4-
       First, mother challenges finding of fact 2, which states:

             That   the   respondent   parents   received
             adequate notice of the facts alleged in the
             petition so that they knew the nature of the
             proceeding and had an opportunity to prepare
             for the hearing.

Mother argues that she only received notice for an adjudication

hearing and not a permanency planning hearing.

       At    the    outset,    we       note       that   the     adjudication    and

disposition order was filed 22 October 2013.                          Therefore, the

case   was    pending      after    1   October       2013,     and   the   permanency

planning issue is governed by N.C.G.S. § 7B-906.1, which was

effective as of 1 October 2013 and applicable to actions pending

on or after that date.              2013 N.C. Sess. Law 228, 240–43, ch.

129, § 26. 129.         Prior permanency planning cases were governed

by N.C.G.S. § 7B-907, although the relevant statutory language

is largely unchanged.

       Pursuant to N.C.G.S. § 7B-906.1, a parent is entitled to 15

days’ notice of a permanency planning hearing.                        N.C. Gen. Stat.

§ 7B-906.1(b)      (2013).         Previously,       N.C.G.S.     §   7B-907(a)   also

required     15    days’   notice       of    a    permanency    planning    hearing.

Under the prior statute, we held that a parent waives his or her

right to notice “by attending the hearing in which the permanent

plan is created, participating in the hearing, and failing to
                                               -5-
object to the lack of notice.”                   In re J.P., ___ N.C. App. ___,

___, 750 S.E.2d 543, 545 (2013).

      In this case, mother never objected to a lack of notice of

a permanency planning hearing.                  Accordingly, we conclude she has

waived appellate review of that issue.                   Furthermore, in light of

our conclusion that mother waived appellate review of the issue

of notice, we need not address her challenge to finding of fact

2 or her other argument that the trial court erred by conducting

a permanency planning hearing without providing her with proper

notice.

      Next, mother challenges the sufficiency of the evidence to

support     finding       of    fact     21,   which   addresses    the      alternative

placement prong of the dependency test:

             At the time [DSS] took nonsecure custody of
             the juveniles, the respondent parents lacked
             an   appropriate,  alternative   child  care
             arrangement,   and   there  were   no  other
             suitable   placement   options   other  than
             nonsecure custody.

Mother specifically contends the finding is contradicted by a

letter      from    the        initial    kinship      placement,       in   which    the

placement     family       stated      they     were   willing    to    care    for   the

juveniles.         We note, however, this letter was never introduced

into evidence at the hearing, and a social worker testified she

was   not    aware     the       placement      family   had     made    such   claims.
                                        -6-
Moreover, the evidence presented at the hearing contradicted the

contents of the letter and demonstrated the family had told DSS

that the kinship placement could only be temporary.                     Thus, the

trial    court’s    finding     of    fact     was    supported    by   competent

evidence.

       Finally,    mother    challenges       the    trial   court’s    conclusion

that the juveniles were dependent.1                  We disagree with mother’s

contention that the findings of fact do not support the trial

court’s conclusion that the juveniles were dependent.

       In relevant part, the Juvenile Code defines a dependent

juvenile as a juvenile whose “parent, guardian, or custodian is

unable to provide for the juvenile’s care or supervision and

lacks an appropriate alternative child care arrangement.”                     N.C.

Gen. Stat. § 7B-101(9)(ii) (2013).                   “In determining whether a

juvenile is dependent, the trial court must address both (1) the

parent’s ability to provide care or supervision, and (2) the

availability       to     the   parent        of     alternative    child     care

arrangements.”          In re T.B., C.P., & L.P., 203 N.C. App. 497,

500,    692   S.E.2d     182,   184    (2010)       (internal   quotation    marks

omitted).      “The      allegations    in     a    petition    alleging    that   a

juvenile is abused, neglected, or dependent shall be proved by

1
  We note that mother does not challenge the trial court’s
conclusion   that  the   juveniles   were neglected, only its
conclusion that they were dependent.
                                         -7-
clear   and      convincing    evidence.”          N.C.      Gen.    Stat.    § 7B-805

(2013).

    In addition to the challenged findings, the trial court

made numerous unchallenged findings that are binding on appeal.

See In re M.M., 200 N.C. App. 248, 257, 684 S.E.2d 463, 469

(2009),    disc.      review   denied,    364     N.C.       241,    698   S.E.2d   401

(2010).       These findings accurately described the 31 May 2013

incident    in    which    K.T.   broke      a   window      to     escape   from   her

bedroom, the potentially hazardous condition of mother’s home,

and the turbulent relationship between mother and the juveniles,

particularly K.T.         Also, as discussed earlier, the trial court

properly      found    that    there   was       not     a   suitable      alternative

placement for the children.            Accordingly, we hold that the trial

court’s    findings       of   fact    support         its   conclusion      that   the

juveniles were dependent.

    Affirmed.

    Judges ELMORE and HUNTER, JR. concur.

    Report per Rule 30(e).